       Case 2:13-cv-00288-KJN Document 176 Filed 11/10/20 Page 1 of 4


 1   Thomas W. Barth, SBN 154075
     BARTH DALY LLP
 2   2810 Fifth Street
     Davis, California 95618
 3   Telephone: (916) 440-8600
     Facsimile: (916) 440-9610
 4   Email: tbarth@barth-daly.com
 5   Attorneys for HYNES AVIATION
     INDUSTRIES, INC., HYNES CHILDREN TF
 6   LIMITED and MICHAEL HYNES
 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   SACRAMENTO E.D.M., INC., a California               No. 2:13-CV-00288-KJN
     corporation; DAN FOLK, an individual,
12                                                       STIPULATION AND ORDER CONTINUING
                         Plaintiffs,                     EXAMINATION OF DANIEL M. FOLK
13
              v.                                         Current Examination Date:
14                                                       Date:      November 12, 2020
     HYNES AVIATION INDUSTRIES,                          Time:      10:00 a.m.
15   INC., dba HYNES AVIATION                            Ctrm:      25
     SERVICES, HYNES CHILDREN TF
16   LIMITED; MICHAEL K. HYNES,
17                       Defendants.
18
     HYNES AVIATION INDUSTRIES,                          Proposed Examination Date:
19   INC., an Oklahoma corporation;                      Date:     January 21, 2021
     MICHAEL K. HYNES, an individual,                    Time:     10:00 a.m.
20                                                       Ctrm:     25
                         Counter-Claimants,
21
              v.
22
     SACRAMENTO E.D.M., INC., a California
23   corporation; DAN FOLK, an individual,
24                       Counter-Defendants.
25

26                       This Stipulation and Order Continuing the Examination of Daniel Folk is entered

27   into by and among defendants, cross-complainants and judgment creditors Hynes Aviation

28   Industries, Inc., Hynes Children TF Limited and Michael Hynes ("Judgment Creditor"), on the
     {00032477}
                   STIP & ORDER CONTINUING DEBTOR EXAM                              2:13-CV-288-KJN
       Case 2:13-cv-00288-KJN Document 176 Filed 11/10/20 Page 2 of 4


 1   one hand and plaintiff, cross-defendant and judgment debtor Sacramento E.D.M., Inc. and Daniel
 2   M. Folk (the "Examinee") on the other hand (collectively, the "Parties"), by and through their
 3   respective counsel, with reference to the following facts:
 4                     WHEREAS, on March 9, 2020, Judgment Creditor filed an application for an
 5   order requiring Examinee to appear for examination pursuant to Code of Civil Procedure
 6   Section 708.110 (the "Application");
 7                     WHEREAS, on March 16, 2020, the Court entered an order granting the
 8   Application, pursuant to which the Examinee was required to appear at the Court on May 11,
 9   2020 at 10:00 a.m. in Courtroom 25 for an examination pursuant to Code of Civil Procedure
10   Section 708.110 (the "Examination");
11                     WHEREAS, the Examination was continued by Minute Order of the Court on
12   May 5, 2020, to June 11, 2020 at 9:30 a.m. in Courtroom 25;
13                     WHEREAS, the Examination was continued by Minute Order of the Court on
14   May 6, 2020, to June 25, 2020 at 9:30 a.m. in Courtroom 25;
15                     WHEREAS, the Examination was continued by Minute Order of the Court on
16   June 24, 2020, to August 27, 2020 at 9:30 a.m. in Courtroom 25;
17                     WHEREAS the Examinee and the Judgment Creditor have agreed to reschedule
18   the Examination in order to accommodate the discussion and exchange of information and
19   settlement efforts by the parties, subject to the terms and conditions of the proposed order;
20                     WHEREAS the Parties have agreed, subject to Court approval and without further
21   notice, to continue the Examination from August 27, 2020 to October 8, 2020 at 9:30 a.m., or as
22   soon thereafter as the Court may designate;
23                     WHEREAS the Parties have agreed, subject to Court approval and without further
24   notice, to continue the Examination from October 8, 2020 to November 12, 2020 at 10:00 a.m., or
25   as soon thereafter as the Court may designate;
26                     WHEREAS the Parties have agreed, subject to Court approval and without further
27   notice, to continue the Examination from November 12, 2020 to January 21, 2021 at 10:00 a.m.,
28   or as soon thereafter as the Court may designate; and
     {00032477}                                         -2-
                  STIP & ORDER CONTINUING DEBTOR EXAM                              2:13-CV-288-KJN
       Case 2:13-cv-00288-KJN Document 176 Filed 11/10/20 Page 3 of 4


 1                     WHEREAS, this Stipulation is not entered into and the Proposed Order is not
 2   sought for any improper purpose.
 3                     NOW, THEREFORE, the Parties hereby stipulate, agree and respectfully request
 4   that the Court enter an Order that:
 5                     The Examination is continued from November 12, 2020, to January 21, 2021,
 6   at 10:00 a.m.
 7                     The Examinee shall appear via video conference (Zoom) as the Court may instruct
 8   or direct, for the Examination in Courtroom 25 of this Court on January 21, 2021 at 10:00 a.m.,
 9   unless the Parties stipulate to a further continuance prior to that date. No further notice of the
10   Examination shall be required.
11                     IT IS SO STIPULATED.
12   Dated: November 10, 2020.                   Respectfully submitted,
13                                               BARTH DALY LLP
14                                               By     /s/Thomas W. Barth
                                                        THOMAS W. BARTH
15
                                                 Attorneys for Judgment Creditors HYNES AVIATION
16                                               INDUSTRIES, INC., HYNES CHILDREN TF LIMITED
                                                 and MICHAEL HYNES
17

18   Dated: November 10, 2020.                   BRIAN R. KATZ, Attorney at Law
19                                               By     /s/Brian R. Katz
                                                        BRIAN R. KATZ
20
                                                 Attorneys for Judgment Debtors SACRAMENTO E.D.M.,
21                                               INC. AND DANIEL FOLK
22

23

24

25

26

27

28
     {00032477}                                           -3-
                  STIP & ORDER CONTINUING DEBTOR EXAM                                2:13-CV-288-KJN
       Case 2:13-cv-00288-KJN Document 176 Filed 11/10/20 Page 4 of 4


 1                                                      ORDER
 2                     Pursuant to the parties' stipulation and good cause appearing therefor,

 3                     IT IS HEREBY ORDERED THAT:

 4                     The Examination of Daniel M. Folk pursuant to Code of Civil Procedure

 5   Section 708.110 is continued from November 12, 2020, to January 21, 2021, at 10:00 a.m., in

 6   Courtroom 25 of the above-entitled Court. Daniel M. Folk shall appear via video conference

 7   (Zoom) as the Court may instruct or direct for the Examination on January 21, 2021, unless the

 8   Parties stipulate to a further continuance prior to that date.

 9                     (3)      No further notice of the Examination shall be required.

10                     IT IS SO ORDERED.

11   Dated: November 10, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {00032477}                                          -4-
                  STIP & ORDER CONTINUING DEBTOR EXAM                                 2:13-CV-288-KJN
